Case 1:19-cv-00110-WES-LDA Document 18 Filed 07/17/19 Page 1 of 2 PagelD #: 130

NSEPARABLE) “37 UR

 

H..

CE RTIEN THAT ON THE Ont DAY. OF DULY,

 

VANCAN SCALISON HOFF

core PAGE Toe (0

 

 
Case 1:19-cv-00110-WES-LDA - Document 18~ Filed 07/17/19: Page 2-of - a D#:131 |

a
%

*

“«
‘~
*

+

+

*

»

a
*

   

THE WHITE HOUSE
WASHINGTON

September 10, 2018

Mr. Andrew Smith
Cranston, Rhode Island

Dear Mr. Smith,

Melania and I are saddened to learn of the difficult times you are
experiencing. Please know that we send our prayers and well

wishes.

We hope your enduring spirit will overcome any challenge, and
that you find comfort and strength in your faith during this time.

Sincerely,

 

 

 

|
N

 

THE WHITE HOUSE

WASHINGTON, DC 20500

itl,

a

pers oy

 

 

aa]

 

 

Dap

to
ie

 

Mr. Andrew Smith
Post Office Box 20301
Cranston, Rhode Island 02920
